DETAILED ACTION
Summary
Claims 11-13, 18-21, 49-51, 54-56, 58-60, and 62-68 are pending in the application. Claims 11-13, 18-21, 49-51, 54-56, 58-60, and 62-68 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 11-13, 18-19, 21, 49-51, 54, 58-60, 62-63, and 65-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herrmann (U.S PGPub 2013/0237818 A1) in view of Richey et al. (U.S Patent 4,547,892), Eisenberg et al. (U.S PGPub 2003/0128801 A1), Funk (U.S PGPub 2012/0257710 A1), and Johnson (U.S PGPub 2007/0081703 A1).
Regarding Claim 11, Herrmann teaches system comprising: 
a first imaging modality comprising a stationary source computed tomography (CT) architecture [0033]: 
at least one stationary x-ray source disposed or distributed on a fixed structure; [0033]
wherein the at least one stationary x-ray source comprises a plurality of stationary x-ray sources (Fig. 5, 20) [0032],
and a second imaging modality comprising positron emission tomography (PET) [0031].
Herrmann is silent regarding at least one x-ray detector disposed or distributed on a rotatable gantry, wherein the at least one x-ray detector is disposed or distributed on the gantry in a manner such 
Richey teaches a CT scanner (Abstract). This scanner contains a detector disposed on a rotatable gantry (Fig. 5)(Col 5, line 30-32). This system has the detectors disposed to rotate around the subject and receive a signal for the x-ray source (Fig. 5) while the x-ray source remains stationary (Col 5, lines 46-48). This system gates the x-ray source in order to minimize the x-ray radiation exposure to the patient (Col 5, lines 49-55).
It been obvious to one of ordinary skill in the art at the time of invention to modify the system of Hermann to have the detector disposed on a rotatable gantry and capable of rotating about the subject, as taught by Richey, because this allows the physician to better obtain the CT image of the heart at a specific cardiac cycle and allowing for more accurate image reconstruction, as recognized by Richey (Col 1, lines 16-21) (Col 2, lines 12-15). 
The combination fails to explicitly teach each of the stationary x-ray sources with an angular range of between 60-120°. Hermann fails to explicitly teach wherein the plurality of stationary x-ray sources are configured to provide non-continuous pulsed radiation.
Eisenberg teaches that the fan angle can be between 60 and 120 (Fig. 28) [0112] (Fig. 32 shows each view should be at least 72 degrees) [0123]. This system gates the x-ray sources so it only pulses during the correct cardiac cycle, which suggests that it is non-continuous [0060].
It would have been obvious to one of ordinary skill in the at the time of invention to modify the combination of references so the sources have an angular range between 60 and 120, as taught by Eisenberg, because it allows the system to fully map a cardiac cycle, as recognized by Eisenberg [0121]. Alternatively, it appears that the system has the source detector combination configured so the detector fills between 1/6 and 1/3 of the gantry. This would suggest to one of ordinary skill that the source, which emits onto the entirety of the detector, would have and angular range of 1/6 to 1/3 (60 to 120 degrees). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combined system for the sources to cover 60 to 120 degrees, as taught by Eisenberg, because this allows for a multi-modal system which can better produce high contrast and high resolution images in any mode, as 
The combination fails to explicitly teach wherein the plurality of stationary x-ray sources is capable of performing a 180° scan without source rotation.
Funk teaches an x-ray system with stationary x-ray sources (Abstract). This system can perform a 360 (so at least a 180 degree) scan without source rotation [0034]+[0059].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of references so the combination can obtain a 180 degree scan without source rotation, as taught by Funk, because this allows the CT system to obtain rapid, high quality images, as recognized by Funk [0013].
The combination fails to explicitly teach wherein the second imaging modality is disposed on a static ring structure concentric to the rotatable gantry, which together provide for concentric ring structures.
Johnson teaches a multi-modality imaging system (Abstract). This system has the discrete subsystem within concentric ring structures (Fig. 1, 104, 106, 108) [0020]. The imaging modalities (and therefore the ring holding the imaging modalities) remains still during use and the patient is move to align the imaging plane [0022].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combined system to have the imaging modalities on static ring structures, as taught by Johnson, because this allows the user to image the same target using multiple imaging modalities without degrading the resolution of the system, as recognized by Johnson [0009].
Regarding Claim 12, the combination of references teaches the invention substantially as claimed. Herrmann further teaches at least one interior collimator (ASG) (Fig. 5, 22) disposed on the rotatable gantry opposite the at least one x-ray detector [0021], wherein the system is capable suppressing scattering artifacts through the at least one interior collimator ([0021] the ASG prevents 
Herrmann is silent regarding synchronization between rotation of gantry and x-ray beam activation.
Richey teaches a CT scanner (Abstract). This scanner contains a detector disposed on a rotatable gantry (Fig. 5)(Col 5, line 30-32). This system has the detectors disposed to rotate around the subject and receive a signal for the x-ray source (Fig. 5) while the x-ray source remains stationary (Col 5, lines 46-48).
It been obvious to one of ordinary skill in the art at the time of invention to modify the system of Hermann to have the detector disposed on a rotatable gantry and capable of rotating about the subject synchronized with the other feature, as taught by Richey, because this allows the physician to better obtain the CT image of the heart at a specific cardiac cycle and allowing for more accurate image reconstruction, as recognized by Richey (Col 1, lines 16-21) (Col 2, lines 12-15). One of ordinary skill would recognize that there must be some synchronization between the detector rotation and the source activation, otherwise the source may activate with the detector not rotated in position to detect the x-ray, rendering the system non-functional.
Regarding Claim 13, the combination teaches the invention substantially as claimed. Herrmann further teaches wherein the at least one stationary x-ray source comprises carbon nanotube cathodes [0033].
Regarding Claim 18, the combination of references teaches the invention substantially as claimed. Herrmann further teaches the system is capable of electronically activating or deactivating the plurality of stationary x-ray sources [0032].
Hermann is silent regarding the activating or deactivating is synchronous with the rotary movement of the plurality of x-ray detectors during use.
Richey teaches a CT scanner (Abstract). This scanner contains a detector disposed on a rotatable gantry (Fig. 5)(Col 5, line 30-32). This system has the detectors disposed to rotate around the 
It been obvious to one of ordinary skill in the art at the time of invention to modify the system of Hermann to have the detector disposed on a rotatable gantry and capable of rotating about the subject synchronized with the other feature, as taught by Richey, because this allows the physician to better obtain the CT image of the heart at a specific cardiac cycle and allowing for more accurate image reconstruction, as recognized by Richey (Col 1, lines 16-21) (Col 2, lines 12-15). One of ordinary skill would recognize that there must be some synchronization between the detector rotation and the source activation, otherwise the source may activate with the detector not rotated in position to detect the x-ray, rendering the system non-functional.
The combination fails to explicitly teach the at least one x-ray detector comprises a plurality of x-ray detectors.
Eisenberg teaches a multi-modal imaging system (Abstract). This system contains three detectors (Fig. 15, 26 [0094].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combined system to include a plurality of detectors, as taught by Eisenberg, because this allows for a multi-modal system which can better produce high contrast and high resolution images in any mode, as recognized by Eisenberg [0005].
Regarding Claim 19, the combination teaches the invention substantially as claimed. Herrmann further teaches wherein the plurality of stationary x-ray sources comprise carbon nanotube cathodes [0033].
Regarding Claim 21, the combination of references teaches the invention substantially as claimed. Herrmann further teaches wherein the first and second imaging modalities are operably configured for concurrent signal acquisition [0037] for performing Region of Interest (ROI)-targeted reconstruction [0038]+[0039] (The imaged are is the region of interest).
Regarding Claim 49, the combination of references teaches the invention substantially as claimed. Hermann further teaches wherein the first imaging modality (Fig. 1, 20+24+40) (CT) and the 
Regarding Claim 50, the combination of references teaches the invention substantially as claimed. The combination is silent regarding wherein the discrete subsystems are configured on or within the concentric ring structures.
Johnson teaches a multi-modality imaging system (Abstract). This system has the discrete subsystem within concentric ring structures (Fig. 1, 104, 106, 108) [0020].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to have the imaging modalities on concentric ring structures, as taught by Johnson, because this allows the user to image the same target using multiple imaging modalities without degrading the resolution of the system, as recognized by Johnson [0009].
Regarding Claim 51, the combination of references teaches the invention substantially as claimed. The combination of Hermann and Richey fails to explicitly teach wherein the first static ring structure of the concentric ring structures comprises the second imaging modality.
Johnson further teaches that the imaging modalities (and therefore the ring holding the imaging modalities) remains still during use and the patient is move to align the imaging plane [0022].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combined system to have the imaging modalities on static ring structures, as taught by Johnson, because this allows the user to image the same target using multiple imaging modalities without degrading the resolution of the system, as recognized by Johnson [0009].
Regarding Claim 54, the combination of references teaches the invention substantially as claimed. The combination of Hermann and Richey fails to explicitly teach wherein the plurality stationary x-ray sources are symmetrically disposed around a common center.
Eisenberg teaches that the sources (Fig. 1, 24) are symmetrically disposed around a common center.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combined system for the sources to be symmetrically disposed around a common center, as taught by 
Regarding Claim 58, the combination of references teaches the invention substantially as claimed. Hermann further teaches wherein the plurality of stationary x-ray sources are disposed such that they are co-planar to the at least one x-ray detector (Fig. 5, 20 and 22 (opposite a detector) are clearly in the same plane) [0021]. Furthermore, any 3 points are located in the same plane and 2 sources and 1 detector would inherently be co planar.
Regarding Claim 59, the combination of references teaches the invention substantially as claimed. Hermann further teaches switching of the at least one x-ray source [0032].
Hermann fails to explicitly teach wherein the detector rotates synchronously.
Richey teaches a CT scanner (Abstract). This scanner contains a detector disposed on a rotatable gantry (Fig. 5)(Col 5, line 30-32). This system has the detectors disposed to rotate around the subject and receive a signal for the x-ray source (Fig. 5) while the x-ray source remains stationary (Col 5, lines 46-48).
It been obvious to one of ordinary skill in the art at the time of invention to modify the system of Hermann to have the detector disposed on a rotatable gantry and capable of rotating about the subject synchronized with the other feature, as taught by Richey, because this allows the physician to better obtain the CT image of the heart at a specific cardiac cycle and allowing for more accurate image reconstruction, as recognized by Richey (Col 1, lines 16-21) (Col 2, lines 12-15). One of ordinary skill would recognize that there must be some synchronization between the detector rotation and the source activation, otherwise the source may activate with the detector not rotated in position to detect the x-ray, rendering the system non-functional.
Regarding Claim 60, the combination of references teaches the invention substantially as claimed. Hermann further wherein the first imaging modality further comprises at least one collimator mounted on the rotatable gantry such that each collimator of the at least one collimator (Fig. 5, 22) is mounted opposite each x-ray detector of the at least one x-ray detector [0021].
Regarding Claim 62, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the second imaging modality is MRI.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to have MRI, as taught by Johnson, because this allows the user to image the same target using multiple imaging modalities without degrading the resolution of the system, as recognized by Johnson [0009].
Regarding Claim 63, the combination of references teaches the invention substantially as claimed. Hermann further teaches wherein the second imaging modality is PET [0023].
Regarding Claim 65, the combination of reference teaches the invention substantially as claimed. Hermann further teaches wherein the second imaging modality is SPECT [0021].
Regarding Claim 66, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the second imaging modality is ultrasound.
Johnson teaches the imaging modality can be ultrasound (Fig. 1, 110) [0020]. The ultrasound is deployed concentric to the other imaging modalities [0020], and can be mounted to the system in any suitable manner [0021] (which suggests the ultrasound transducer can be mounted to a static ring of the system).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combined system to have the imaging modalities on static ring structures, including ultrasound, as taught by Johnson, because this allows the user to image the same target using multiple imaging modalities without degrading the resolution of the system, as recognized by Johnson [0009].
Regarding Claim 67, the combination of references teaches the invention substantially as claimed. The combination of Hermann and Richey fails to explicitly teach wherein the system comprises a second static ring structure concentrically disposed to the rotatable gantry, the first and second static ring structures each having a source and/or detector capable of one or more of the second imaging modalities.
Johnson teaches a multi-modality imaging system (Abstract). This system has the discrete subsystem within concentric ring structures (Fig. 1, 104, 106, 108) [0020]. The imaging modalities (and therefore the rings holding the imaging modalities) remains still during use and the patient is move to 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combined system to have the imaging modalities on static ring structures, as taught by Johnson, because this allows the user to image the same target using multiple imaging modalities without degrading the resolution of the system, as recognized by Johnson [0009].
Regarding Claim 68, the combination of references teaches the invention substantially as claimed. The combination of Hermann and Richey fails to explicitly teach the first and second imaging modalities are each configured as discrete subsystems.
Johnson teaches a multi-modality imaging system (Abstract). This system has the discrete subsystem within concentric ring structures (Fig. 1, 104, 106, 108) [0020]. As the modalities can detect the images, they must contain detectors [0022].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combined system to have the imaging modalities on static ring structures, as taught by Johnson, because this allows the user to image the same target using multiple imaging modalities without degrading the resolution of the system, as recognized by Johnson [0009].

Claim 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hermann in view of Richey, Eisenberg, Johnson, and Funk as applied to claim 11 above, and further in view of Wieczorek et al. (U.S PGPub 2010/0322498 A1).
Regarding Claim 20, the combination of references teaches the invention substantially as claimed. Herrmann further teaches wherein the plurality of stationary x-ray source (Fig. 5, 20) are on-off programmable [0032] (Selectively activating means some sources turn on and off to image the subject).
Herman fails to explicitly teach to emit a sweeping electron beam to simulate a rotary movement.
Wieczorek teaches an x-ray system with stationary x-ray sources (Abstract). This system has rapid switching rates of the x-ray sources which enables rapid sweeping of the x-ray tube (produces a sweeping electron beam) [0028]. 
.

Claims 55 and 56 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hermann in view of Richey, Eisenberg, Johnson, and Funk as applied to claim 11 above, and further in view of Mihara (U.S PGPub 2003/0072407 A1).
Regarding Claim 55, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the plurality of stationary x-ray sources are linear source arrays.
Mihara teaches the x-ray source array can be in a linear configuration [0014].
It would have been obvious to one of ordinary skill in the art at the time of invention to substitute the x-ray source architecture of the configuration so it is a linear architecture, as taught by Mihara, as the substitution for one known x-ray source architecture with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using a linear x-ray source are reasonably predictable.
Regarding Claim 56, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the plurality of stationary x-ray sources are curved source arrays.
Mihara teaches the x-ray source array can be in a curved configuration [0014].
It would have been obvious to one of ordinary skill in the art at the time of invention to substitute the x-ray source architecture of the configuration so it is a curved architecture, as taught by Mihara, as the substitution for one known x-ray source architecture with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using a linear x-ray source are reasonably predictable.

Claim 64 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hermann in view of Richey, Eisenberg, Johnson, and Funk as applied to claim 11 above, and further in view of Vaquero Lopez et al. (U.S PGPub 2009/0213983 A1).
Regarding Claim 64, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the second imaging modality is optical imaging.
Vaquero Lopez teaches a multi-modality tomography system (Abstract). This system also performs optical imaging [0016].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination so it could perform optical imaging, as taught by Vaquero Lopez, because this allows the user to obtain the information best obtained via optical imaging [0011], and easily overlay with the other imaging modalities, as recognized by Vaquero Lopez [0014], thereby increasing the easy of visualizing multiple imaging sources.

Response to Arguments
Applicant's arguments filed 1/31/20200 have been fully considered but they are not persuasive.
Applicant argues that, as there is a gap between sources, then the maximum scan provided is <180 degrees. The Examiner disagrees. The Funk references explicitly teaches that the stationary source structure is able to obtain a “complete” (i.e. 360 degree) scan. Funk states that “This arrangement of source-spots can achieve complete sampling as the gap between any two linear sources is covered by a third linear source as shown in FIG. 8” [0054]. Therefore, the preponderance of the evidence suggests that the structure of the Funk reference can obtain a 360 scan range. 
Applicant continues to argue that the Office has not shown Johnson provides an imaging modality disposed on a  static ring structure disposed concentric to a rotatable gantry as claimed. Examiner disagrees. Johnson clearly shows and states that the different imaging modalities are in concentric structures (See Fig. 1 and [0020]). As the imaging modalities remain still (As detailed in [0022]), that suggest that the inner rings are static ring structures (as they do not move). As detailed in the Richey and Funk, the CAT (CT) structure contains a rotatable gantry (See rejection above). The CAT gantry is on the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793